COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In re Elizabeth Thomas

Appellate case number:     01-16-00563-CV

Trial court case number: 2014-54729

Trial court:               61st District Court of Harris County

        On July 18, 2016, Elizabeth Thomas filed a petition for writ of mandamus in this Court.
Relator’s petition seeks relief from the trial court’s order dismissing Thomas’s claims against
Codilis & Stawiarski, P.C. for lack of jurisdiction. Relator’s petition names the Honorable Erin
Lunceford as the respondent in this original proceeding. The Honorable Erin Lunceford is no
longer the presiding judge of the 61st District Court.
        Pursuant to Texas Rule of Appellate Procedure 7.2, Judge Lunceford’s successor will be
substituted for Judge Lunceford as the respondent. See TEX. R. APP. P. 7.2(a). Further, this original
proceeding is abated and remanded to the trial court to allow the successor to reconsider the ruling
made the bases of relator’s petition. See TEX. R. APP. P. 7.2(b).
       The Court orders the trial court clerk to file, within 30 days of the taking of office by Judge
Lunceford’s successor, a copy of the successor’s order on reconsideration with the Clerk of this
Court. This case will be reinstated when a copy of the order on reconsideration is filed.
       It is so ORDERED.

Judge’s signature: /s/ Chief Justice Sherry Radack
                    Acting individually

Date: January 19, 2017